Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Amendment filed on 06/16/2022. Claims 1, 4-6, 11, 13, 14, 17, and 20 have been amended. Claims 1-20 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney Colin J. Harrington (Reg. No.: 67,051) on 08/23/2022 at 202-857-6000.

In claims:

Please replace claims 1, 10, 11, and 17 with the amended claims 1, 10, 11, and 17. 
Claims 4, 13, and 20 have been canceled.






Amendments to the Claims:
1.	(Currently Amended) A computer system comprising:
a memory storing computer-executable instructions; and
a processor configured to execute the instructions to:
perform a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names, wherein the processor is configured to perform the mining of the set of enterprise source documents by:
comparing the set of enterprise source documents to a set of templates defining potential entity attributes to identify instances within the set of enterprise source documents;
partitioning the instances by potential entity names into a plurality of partitions; and
clustering the instances within each partition to identify the mined entity name for each partition using an unsupervised machine learning process that iteratively finds groupings among extracts of the enterprise source documents including the instances until a stable probability distribution is reached;
generate an entity record within a knowledge graph for a mined entity name from the plurality of entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined entity name, the entity record including attributes aggregated from the ones of the set of enterprise source documents associated with the mined entity name;
receive a curation action on the entity record from a first user associated with the entity record via the mining;
update the entity record based on the curation action; and
display an entity page including at least a portion of the attributes of the entity record to a second user based on permissions of the second user to view the ones of the set of enterprise source documents associated with the mined entity name.  

4.	(Canceled).

10.	(Currently Amended) The computer system of claim 1, wherein the processor is further configured to:
identify a reference to the entity record within an enterprise document accessed by the second user; 
wherein to display the portion of the entity page further comprises to display an entity card including a portion of the entity page within an application used to access the enterprise document.

11.	(Currently Amended) A method of managing an entity record within a knowledge graph, comprising:
performing a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names, wherein performing the mining of the set of enterprise source documents comprises:
comparing the set of enterprise source documents to a set of templates defining potential entity attributes to identify instances within the set of enterprise source documents;
partitioning the instances by potential entity names into a plurality of partitions; and
clustering the instances within each partition to identify the mined entity name for each partition, wherein the clustering comprises performing an unsupervised machine learning process that iteratively finds groupings among extracts of the enterprise source documents including the instances until a stable probability distribution is reached;
generating an entity record within a knowledge graph for a mined entity name from the plurality of entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined entity name, the entity record including attributes aggregated from the ones of the set of enterprise source documents associated with the mined entity name;
receiving a curation action on the entity record from a first user associated with the entity record via the mining;
updating the entity record based on the curation action; and
displaying an entity page including at least a portion of the attributes of the entity record to a second user based on permissions of the second user to view the ones of the set of enterprise source documents associated with the mined entity name.  

13.	(Canceled).

17.	(Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions that when executed by a computer processor cause the computer processor to:
perform a mining of a set of enterprise source documents within an enterprise intranet to determine a plurality of entity names, wherein the instructions to perform the mining include instructions to:
compare the set of enterprise source documents to a set of templates defining potential entity attributes to identify instances within the set of enterprise source documents;
partition the instances by potential entity names into a plurality of partitions; and
cluster the instances within each partition to identify the mined entity name for each partition, wherein the instructions to cluster comprise instructions to perform an unsupervised machine learning process that iteratively finds groupings among extracts of the enterprise source documents including the instances until a stable probability distribution is reached;
generate an entity record within a knowledge graph for a mined entity name from the plurality of entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined entity name, the entity record including attributes aggregated from the ones of the set of enterprise source documents associated with the mined entity name;
receive a curation action on the entity record from a first user associated with the entity record via the mining;
update the entity record based on the curation action; and
display an entity page including at least a portion of the attributes of the entity record to a second user based on permissions of the second user to view the ones of the set of enterprise source documents associated with the mined entity name.  

20.	(Canceled).




























Allowable Subject Matter
4. 	Claims 1-3, 5-12, and 14-19 are allowed.
	The closest prior art, US Patent No. 9,798,829 B1 of Baisley (hereinafter Baisley) teaches a user interface that allows non-technical users to import, create, and maintain a knowledge document, the knowledge document may include links to other knowledge documents or links to public data graphs; wherein the closest prior art, US Patent Publication No.: 2014/0156567 A1 of Scholtes (hereinafter Scholtes) teaches a method for automatic document classification, including an extraction module configured to extract structural, syntactical and/or semantic information from a document and normalize the extracted information; a machine learning module configured to generate a model representation for automatic document classification based on feature vectors built from the normalized and extracted semantic information for supervised and/or unsupervised clustering or machine learning; and a classification module configured to select a non-classified document from a document collection.
Also, Baisley and Scholtes fail to teach clustering the instances within each partition to identify the mined entity name for each partition using an unsupervised machine learning process that iteratively finds groupings among extracts of the enterprise source documents including the instances until a stable probability distribution is reached.
However, the prior arts of record such as Baisley and Scholtes do not teach or fairly suggest the steps as generate an entity record within a knowledge graph for a mined entity name from the plurality of entity names based on an entity schema and ones of the set of enterprise source documents associated with the mined entity name, the entity record including attributes aggregated from the ones of the set of enterprise source documents associated with the mined entity name;update the entity record based on the curation action.

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/23/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156